This court, being fully advised in the premises find, that the court of appeals erred in overruling the general demurrer of the defendants to the amended petition of the plaintiff. That on the facts set forth in the amended petition, the plaintiff is not entitled to the relief prayed for, or to maintain this proceeding. That under the statutes of this state, the personal representative of the deceased is the only person authorized to maintain an action to subject the real estate of the decedent to the payment of his debts, and that if the defendant in error has any valid claim whatever against the estate of James Dunipace, deceased, that has not been fully settled, or is not' barred by the statute of limitations, her remedy is under the statute of Ohio relating to the administration of decedent’s estate.
It is therefore ordered and adjudged 'by this court, that the judgment of the court of appeals be, and the same is hereby, reversed. And coming now *440to render the judgment that the court of appeals should have rendered, it is hereby ordered and adjudged, that the demurrer of the defendants to the amended petition of the plaintiff, be, and the same is hereby sustained, and the amended petition dismissed.

Judgment reversed.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and .Donahue, JJ., concur.